Exhibit 10.2

 

[English Translation of Original Icelandic Language Document]

 


LEASE AGREEMENT

 

The undersigned parties, Festing ehf., State Reg. No. 550903-4150, of
Austurstraeti 17, Reykjavík, (hereinafter referred to as the “Lessor”) and
Íslensk erfðagreining ehf., State Reg. No. 691295-3549, of Sturlugata 8,
Reykjavik, (hereinafter referred to as the “Lessee”) enter into the following
Lease Agreement:

 

1.0.                            The leased property

 

1.1                                 The leased property is Sturlugata 8,
Reykjavík with all appurtenances.  More specifically, the leased property is a
research and office building with a total area of 15,228.6 square meters
including two parking facilities situated on the site.

 

1.2                                 The leased property, on the execution of
this Lease Agreement, is owned by a subsidiary of the Lessee, Vetrargardurinn
ehf., State Reg. No. 581201-2490. Concurrently with the execution of this Lease
Agreement, Festing ehf. will buy the leased property from Vetrargardurinn ehf.
pursuant to a separate Purchase Agreement which constitutes an integral part
hereof.

 

1.3                                 The leased property is described in further
detail as follows in the Public Land Record System:

 

Fixed No.

 

Marking

 

Use

 

Constr. yr.

 

Floor plan

 

225-6085

 

01 0101

 

Research and office

 

2001

 

15,228.6m²

 

 

 

02 0101

 

Parking

 

2001

 

158.2m²

 

 

 

03 0101

 

Parking

 

2001

 

0.0m²

 

 

 

04 0101

 

Gas storage

 

 

 

0.0m²

 

 

Land No.

 

Use

 

Size

 

Geocode

 

189552

 

Commerce and service site

 

18,271.0 m²

 

0000-01- 1633501

 

 

2.0.                            Term of lease and delivery of property

 

2.1.                              The term of the lease begins on 1 April 2005.
The Lease Agreement has a term of 15 years. In the event that the term of the
lease ends and the Lessee has not notified the Lessor that he does not intend to
renew the lease and no renegotiation has taken place in respect of the property
six months earlier, the Agreement of the parties will be automatically extended
on unchanged terms for successive periods of 5 years.

 

2.2.                              The leased property will be delivered in its
physical state as it is on the date of this Lease Agreement.

 

2.3.                              This Lease Agreement cannot be terminated
during the term of the lease.

 

--------------------------------------------------------------------------------


 

3.0.                            Condition, delivery and alteration and
maintenance of the leased property

 

3.1.                              The leased property is ready for use as
industrial premises, specially designed for the Lessee. The Lessee is thoroughly
familiar with the condition of the lease and has no comments. Fixtures will
become the property of the Lessor at the end of the term of the lease,
regardless of whether their cost is borne by the Lessor or Lessee.

 

3.2.                              All major alterations that the Lessee intends
to make in the premises during the term of the lease or its equipment, apart
from changes in the layout of rooms by means of light partitions shall be made
with the full consent of and in consultation with the Lessor. All partitions and
fixed interior fittings that the Lessee may install will become the property of
the Lessor without reimbursement. The premises shall be returned with
appurtenances, on the close of the lease period, washed and cleaned and in a
condition not worse than at the beginning of the lease term, excluding normal
wear and tear.

 

3.3.                              The Lessee undertakes to treat the leased
property well and to ensure that maintenance of the leased property inside and
outside is in good order. Failure to meet these obligations will constitute
default on the part of the Lessee.

 

3.4.                              The Lessee will assume responsibility for all
maintenance of the leased property, both the inner and outer surface. The Lessee
undertakes to deliver to the Lessor the leased property in no worse condition at
the end of the term of the lease, taking into account, however, the normal use
of the real estate and its increasing age.

 

4.0.                            Lease amount and payment of rent together with
operating cost

 

4.1.                              The agreed rent is ISK 21,420,000 – twenty-one
million four hundred and twenty thousand – per month, adjusted in accordance
with changes in the consumer price index from the base index of April 2005,
which is 241.5 points. The calculation of the rent is based on the capital
structure described in Section 4.3.

 

4.2                                 Rent shall be paid in advance for three
months each time. The due date of rent shall be the first business day of each
quarter, first on 1 April 2005. The place of payment of the rent is a bank
account specified by the Lessor. Penalty interest will accrue to unpaid rent
from the due date, with no specified final due date. The rent carries
value-added tax, which is added to the said amount.

 

4.3                                 The Lessee may submit the request that rent
falling due after 30 June 2007 should be paid in full or in part in foreign
currencies and/or unindexed Icelandic krónur. The Lessee shall notify the Lessor
of such wishes in writing no later than 15 May 2007 and specify the wishes for
the changed currency structure. The Lessee shall pay to the Lessor all cost
outlays of the change in currency structure of the rent, where cost outlays
refers to the cost incurred by the Lessor from changing the currency of the
capital used to fund the leased property. In the event that the Lessor is unable
to procure the currencies requested by the Lessee, the Lessor and Lessee shall
enter into a separate agreement on the details of the relative proportions of
the foreign currencies. In the event that the Lessee requests a change in
currency, the amount of

 

2

--------------------------------------------------------------------------------


 

the rent shall be based on the financing costs of the Lessor based on the
following capital structure, regardless of the actual capital structure of the
Lessor.

 

•                  80% loans

•                  20% equity ratio

 

Based on the above capital structure, the following financing cost of the Lessor
shall be assumed:

 

•                  One-month LIBOR/EURIBOR/REIBOR interest plus 1.85% margin to
bank or 5.7% fixed index-linked interest in Icelandic krónur, indexed to the
consumer price index in April of 2005.

•                  15% discount rate for equity

 

Taking into account the above criteria, rent shall be determined based on the
interest rate two business days prior to the due date of the rent pursuant to
the above and based on the exchange rate of currencies on the first business day
of each quarter.

 

In the event of changes being made in the criteria for the calculation of rent,
such changes shall be laid down in a separate annex to the Lease Agreement,
specifying their proportional division at each time and stating the time frame
for which capital structure is determined.

 

Rent shall be paid in the currencies of which the rent is composed at any time.

 

4.4                                 The amount of the rent shall be reviewed as
of the due date 1 July 2010. No later than 10 June 2010 the Lessor shall notify
the Lessee of the adjusted amount of the rent. The adjustment in the amount of
the rent shall reflect the cost of financing the rented premises based on the
credit terms current in the financial market and the required rate of return on
equity, taking into account the financial position and results of the Lessee.

 

4.6                                 The Lessee will pay all the operating costs
and all taxes relating to the rented premises. Thus, the Lessee shall pay for
the use of water, electricity and heating costs in the rented premises. The
Lessee will also pay property tax and all other taxes relating to the ownership
of the leased property.

 

5.0.                            Sub-lease, right of first refusal to lease or
buy

 

5.1.                              The Lessee is permitted to sub-lease the
rented property in part to a third party without the consent of the Lessor,
provided that the sub-leasing does not in any way prejudice the obligations of
the Lessee under this Agreement.

 

5.2.                              The Lessee and companies within the
consolidation of the Lessee shall have the right of first refusal to the leasing
of the leased property following the end of the term of the lease.

 

5.3.                              The Lessee has the right of first refusal to
buy the leased property if the Lessor sells it during the term of the lease. The
Lessor shall invite the Lessee to exercise his right of first refusal to buy if
the Lessor has received an offer which he intends to accept. The invitation to
exercise the right of first refusal shall be submitted by means of a written
notice accompanied by an agreement containing all terms. The Lessee then has 15
days from the time of delivery of the invitation to exercise the right of first
refusal to decide whether to exercise the right. If the Lessee decides to
exercise the right of first refusal, the Lessee shall have 30 days to finalise a
purchase

 

3

--------------------------------------------------------------------------------


 

agreement and pay the purchase price on the terms of the invitation to exercise
the right of first refusal.

 

6.0.                            Insurance, guarantees and special termination
provisions

 

6.1.                              The Lessee undertakes to purchase insurance
from a recognised insurance company, which will cover glass in windows,
appurtenances and interior fittings against water damage, fire etc. The Lessee
will also purchase property owner’s insurance for the property itself, as well
as statutory fire insurance. The Lessor is not liable for any damage to the
property of the Lessee in the leased property resulting from accidents such as
water damage, fire, smoke, etc., unless and only if the Lessor, or parties for
which the Lessor is responsible, have caused the damage in a culpable manner.
The Lessee shall exercise care as regards fire in the building and ensure that
no risk is posed by electrical installations, motors or other articles which are
kept and used in the leased property. The Lessor does not guarantee delivery of
the leased property in a state which meets regulatory fire prevention
requirements in light of the activities conducted in the building, except in the
case of new constructions. The Lessee shall, at his own cost, undertake all
necessary fire prevention measures in the leased property which the fire
protection authorities may require as a result of any alterations that the
Lessee makes in the leased property following delivery. The liability of the
Lessor for any potential damage suffered by the Lessee is in other respects
subject to the general rules of tort.

 

7.0. General provisions

 

7.1.                              This Lease Agreement is subject to the
provisions of the Rental Act No. 36/1994, with subsequent amendments, as
applicable, to the extent that the obligations and rights of the parties are not
otherwise laid down herein.

 

7.2.                              This Lease Agreement is made in two identical
copies, one copy to be held by each party.

 

7.3.                              In witness whereof, the Lessor and the Lessee
attach their signatures hereto in the presence of two witnesses.

 

7.4.                              This Agreement is effective as of 1.
April 2005.

 

Reykjavík, 29 March 2005

 

 

For Festing ehf.

 

For Íslensk erfðagreining ehf.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jóhann Halldórsson [sign]

 

 

Tómas Sigurðsson [sign.]

 

 

 

 

 

Witnesses:

 

 

 

 

 

 

Ingvi Hrafn Oskarsson [sign]

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

By its signature of this Agreement, Íslandsbanki hf., as the holder of all
mortgages secured by the rented premises, confirms that the bank has reviewed
the substance of the Agreement and for its part consents that the rights of the
Lessee pursuant to this Lease Agreement precede the mortgages of Íslandsbanki in
the order of precedence of  secured rights, cf. Item 11 in Article 28 of Act
No. 90/1991.

 

 

Reykjavík, 31 March 2005

 

5

--------------------------------------------------------------------------------

 